DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claim 1 wherein it is now recited that the water-capture agent reacts with water in the chamber before supplying the water-repellent agent or the organic solvent and decrease the water in the chamber at a time of supplying the water-capture agent. This amendment necessitated the introduction of the prior art of Nakamori et al (US 2012/0164339).
	See in Figure 4 that the steps of rinsing with water and water repelling with a silane coupling agent occurs prior to the second substitution accelerating step (with an organic solvent like IPA) see [0045] and [0046].
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Chemical agent supply part in claims 1-9
Spray part in claims 1-9

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Chemical agent supply part is interpreted as the supply of water repellent agent or the organic solvent from second chemical liquid supply unit 220 interpreted as the source and/or pipe as illustrated in Figs. 1, 6A, and 6B.
Spray part is interpreted as spray unit 400 which can be a spray bar as illustrated in Fig. 1 or a nozzle as illustrated in Figs 6A and 6B.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamori et al (US 2012/0164339) in view of Orii et al (US 8,337,659).

Regarding claim 1:	 A manufacturing method of a semiconductor device for manufacturing the semiconductor device using a semiconductor manufacturing apparatus, which comprises a chamber 11, a chemical-agent supply part (See sources 49, 44) supplying a water-repellent agent or an organic solvent into the chamber. The method comprising: arranging a semiconductor substrate 2 having been cleaned with a cleaning liquid in the chamber; spraying the water-capture agent capturing water into an atmosphere in the chamber; and supplying the water-repellent agent or the organic solvent to a surface of the semiconductor substrate either simultaneously with or after spraying of the water-capture agent, wherein the water-capture agent reacts with water in the chamber before supplying the water-repellent agent or the organic solvent and decreases the water in the chamber at a time of supplying the water-capture agent.  Silane from source 49 (water capture/repellent agent) or the organic solvent (IPA, from source 44) to be discharged to the wafer 2 via nozzle 47 or nozzle 33 respectively. Figs. 2, 5-7, and 9 of Nakamori et al.



	The prior art of Orii et al teaches a substrate processing apparatus and method where IPA is sprayed onto a rotating wafer via nozzle 12 to enhance the distribution of the processing fluid to the wafer see col. 9 lines 47-67. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the apparatus of Nakamori et al with the spraying nozzles of Orii et al to enhance the distribution of the processing fluid to the wafer.

Regarding claim 2:  The method of Claim 1, wherein the water-capture agent is a chemical liquid same as the water-repellent agent.  See the abstract and [0019] and the discussion of hydrolysis.

Regarding claim 3: The method of Claim I, wherein the water-repellent agent is a silane coupling agent (see [0018]) and the organic solvent is isopropyl alcohol (see [0046]). 
 
Regarding claim 4: The method of Claim 2, wherein the water-repellent agent is a silane coupling agent (see [0018], and the organic solvent is isopropyl alcohol (see [0046]).  

Regarding claim 5:  The method of Claim 1, further comprising rinsing the surface of the semiconductor substrate with deionized water after supplying the water-repellent agent.  See Figs. 4 and 8 where the rinsing step occurs after the water repelling process

Regarding claim 6:  The method of Claim 1, further comprising rotating the semiconductor substrate in order to drain off a liquid on the semiconductor substrate after supplying the water-repellent agent or the organic solvent.  See [0041] and [0042] where the substrate holding means 23 is provided with a rotating driving mechanism 30 and rotational shaft 27.See also Figs. 2, 5-7, and 9 of Nakamori et al.


.


Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamori et al (US 2012/0164339) in view of in view of Orii et al (US 8,337,659) as applied to claims 1-7 above, and in further view of  Koide et al (US 2011/0139192).

The teachings of Nakamori et al as modified by Orii et al were discussed above.
The teachings of Nakamori et al as modified by Orii et al fails to teach that the chamber accommodates a plurality of substrates as recited in claims 8 and 9.
The prior art of Koide et al teaches the surface treatment apparatus and method for semiconductor substrates. In Fig. 1 Koide et al illustrates that it is known to provide a chamber that accommodates a plurality of wafers (W) and to provide a chamber that accommodates a single wafer as is known in the art of Nakamori et al and as illustrated in Fig. 5 of Koide et al. The motivation to modify the apparatus of Nakamori et al with a holder that will accommodate the support and processing of a plurality of wafers as suggested by the prior art of Koide et al is that such a modification will improve the throughput of the processing method and allow a plurality of wafers to be processed simultaneously. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Nakamori .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Stephens et al (US 9,732,416) teaches a nozzle that sprays a fluid (both gas and liquid are discussed) as a thin “fan” that spreads outer over the wafer see col. 7 lines 45-65.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716